DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  
Line 4, “the rod cavity” lacks antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, line 2, “the axis” is ambiguous because two different axes have been previously set forth (the longitudinal axis and the axis of the rotatable actuator). 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 11, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baccelli et al. (“Baccelli”; 2013/0261680; cited by Applicant).
Regarding claim 1, Baccelli discloses a surgical instrument 17 (Figs. 3-5) comprising: 
a body 28 defining a longitudinal axis extending along a first direction 33 (horizontal) and having a distal portion 18, 19, 20 (vertical portion), the distal portion 18, 19, 20 extending from the body at a 90 degree angle to the longitudinal axis and defining a recess 24 configured to receive an implant 1 (and/or 2); 
a tensioning assembly 32 offset from the central longitudinal axis of the body; and 
a rotatable actuator 35 rotatable about an axis extending along the first direction (as the tensioning assembly 32 moves along the first direction 33) and offset from the longitudinal axis to translate the tensioning assembly (Fig. 4).  
Regarding claim 3, the rotatable actuator 35 is proximal to the tensioning assembly 32 (Fig. 4).  
Regarding claim 4, the rotatable actuator 35 is coupled to an extension 43 projecting outwardly away from the longitudinal axis of the body (Fig. 5).  
Regarding claim 5, the extension can be characterized as a securement arm (e.g., as it secures the actuator to the instrument) coupled to a distal end of the rotatable actuator and configured to support the rotatable actuator (Fig. 5 and para. 0055).  
Regarding claim 6, the extension 43 projects orthogonal (vertical) to the longitudinal axis (horizontal) of the body (Fig. 5).  
Regarding claim 11, a clamp lock 49 is pivotally coupled to the distal portion of the body, the clamp lock pivotable between a secured configuration and an unsecured configuration for securing to the implant and releasing from the implant, respectively (para. 0056).  
Regarding claim 19, a method of surgery comprises: 
positioning a distal portion 18, 19, 20 extending vertically from a body 28 of a surgical instrument 17 in engagement with an implant 1 implanted within a patient, the body of the surgical instrument defining a longitudinal axis extending along a first direction 33 (horizontal); 
advancing a securement member 11 (Fig. 1) of the implant along a second axis to secure the implant with respect to an elongate member 2, the second axis being oriented at a 90 degree angle to the longitudinal axis; 
securing a portion of a flexible band 3 within a band lock 30, 31, 32, 50 of the surgical instrument; and 
translating portion 32 of the band lock along the first direction 33 to tension the flexible band 3.  
Regarding claim 20, the implant 1 is secured to the elongate member 2 (Fig. 4).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,667,847. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences amount to minor changes in the arrangement and phraseology of the limitations. The claims of both the issued patent and the present application are directed to a method of surgery involving the use of a surgical instrument to tension a flexible band around a clamp and an elongate member such as a rod. The instrument is characterized by a longitudinal axis and an angled distal portion. A rotatable actuator translates a tensioning assembly having a band locking lever. A securement screw translates a securement arm to secure a rod within a rod cavity of an implant. Where differences exist, the identified claim of the issued patent includes more elements and is more specific (e.g., setting forth each of the elements of the invention in the independent claim). Thus, the invention of the patent claim is in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the identified patent claim, they are not patentably distinct from the patent claim.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 12 of U.S. Patent No. 10,667,847. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences amount to minor changes in the arrangement and phraseology of the limitations. The claims of both the issued patent and the present application are directed to a surgical instrument comprising a body having a longitudinal axis and a distal recess. The instrument includes a securement arm and securement actuator screw, a pivotable clamp lock, and a tensioning assembly having a band locking mechanism and tensioning screw. A tensioning screw support arm may extend orthogonally to the longitudinal axis of the body. Where differences exist, the identified claims of the issued patent include more elements and are more specific (e.g., including the securement arm and clamp lock in the independent claim). Thus, the invention of the patent claims is in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the identified patent claim, they are not patentably distinct from the patent claim.
The claims of the present application and the issued patents are generally mapped as follows:
Appl. 16/857,711
Pat. 9,757,167
Pat. 10,667,847
1
1, 11
N/A
2
1
N/A
3
1, 11
N/A
4
12
N/A
5
12
N/A
6
12
N/A
7
12
N/A
8
1, 11
N/A
9
1, 11
N/A
10
1
N/A
11
1
N/A
12
N/A
1
13
N/A
1
14
N/A
1
15
N/A
1
16
N/A
1
17
N/A
1
18
N/A
1
19
N/A
1
20
N/A
1




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773